Citation Nr: 1455752	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than March 25, 2010, for the grant of service connection for obstructive sleep apnea, including the question of whether there was clear and unmistakable error (CUE) in an August 1992 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in April 2011 and December 2011.  The April 2011 rating decision granted entitlement to service connection for obstructive sleep apnea and assigned a 50 percent rating effective March 25, 2010; the December 2011 rating decision denied entitlement to an earlier effective date for the grant of that claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a sleep disorder in June 1991; the claim was denied in an August 1992 rating decision. 

2.  The Veteran received notice of the August 1992 rating decision on August 14, 1992; he filed a timely notice of disagreement, which was treated as a claim to reopen and denied in a March 1993 rating decision.

3.  The Veteran indicated he wished to appeal the March 1993 rating decision and a statement of the case was issued on May 14, 1993, but he did not complete the appeal by submitting a substantive appeal in response to the statement of the case.  

4.  The Veteran filed a claim to reopen in April 1999; the RO declined to reopen the claim in a November 1999 rating decision that the Veteran received notice of on November 15, 1999, and did not appeal.  

5.  A second attempt to reopen the claim for service connection for a sleep disorder was received at the RO in May 2005; the RO declined to reopen the claim in an October 2005 rating decision, which the Veteran appealed; the claim was denied by the Board in a September 2008 decision that the Veteran did not appeal.

6.  A third attempt to reopen the claim for service connection for a sleep disorder was received at the RO on March 25, 2010; in an April 2011 rating decision, the RO granted service connection for obstructive sleep apnea effective March 25, 2010. 

7.  The Veteran did not submit a claim for service connection for a sleep disorder between August 14, 1993, and April 1999; between November 15, 1999, and May 2005; or between the issuance of the Board's September 2008 decision and March 25, 2010.  

8.  The Veteran has not pled a claim of CUE with specificity.


CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 2010, for the grant of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for obstructive sleep apnea, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records and records from the Social Security Administration (SSA), and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims files; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier effective date

The Veteran filed a claim to establish entitlement to service connection for a sleep disorder that was received at the RO in June 1991.  This claim was denied in an August 1992 rating decision, with notice sent August 14, 1992.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a rating decision dated in March 1993, in which it indicated that the NOD was being accepted as a reopened claim with the submission of additional medical evidence and information.  The March 1993 rating decision also denied the claim, with notice sent March 25, 1993.  The Veteran indicated in a March 1993 VA Form 21-4138 that he wished to appeal the March 25, 1993, VA decision concerning his sleep disorder.  The RO thereafter issued a statement of the case (SOC) on May 14, 1993, but no timely appeal was filed by the Veteran.  The August 1992 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

The Veteran filed a claim to reopen that was received by the RO in April 1999.  The RO declined to reopen the claim in a November 1999 rating decision.  Notice was mailed on November 15, 1999.  The Veteran did not appeal this decision and it, too, became final.  See 38 U.S.C.A. §7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The Veteran filed a second claim to reopen that was received by the RO in May 2005.  The RO denied the claim on the merits in an October 2005 rating decision, with notice sent on October 22, 2005.  The Veteran submitted a timely NOD and the RO issued a SOC.  The Veteran completed his appeal in July 2006 and presented testimony at a videoconference hearing before a Veterans Law Judge in July 2008.  The Board denied the claim in a September 2008 decision.  The Veteran did not appeal the Board's decision and it became final.  See 38 U.S.C.A. §7104(b) (West 1991); 38 C.F.R. § 20.1100 (2008).  

The Veteran filed a third claim to reopen that was received by the RO on March 25, 2010.  The RO initially declined to reopen the claim in an August 2010 rating decision and the Veteran filed a timely NOD.  In an April 2011 rating decision, the RO granted service connection for obstructive sleep apnea and assigned a 50 percent evaluation effective March 25, 2010, the date on which the Veteran's claim to reopen had been received.

The Veteran essentially argues that the effective date for the grant of service connection for obstructive sleep apnea should go back to the date he originally filed his claim in 1991.  The essence of his claim is that CUE was committed in the August 1992 rating decision.  

The crux of the Veteran's claim on the basis of CUE is that VA ignored evidence that he had a diagnosed sleep disorder and that would have established entitlement to service connection in conjunction with his original June 1991 claim.  In support of this contention, the Veteran specifically cites a December 1989 sleep study conducted at Kuakini Medical Center, which states that "these results could be due to the testing environment itself, although a primary sleep disorder could be present. If a primary sleep disorder were present, it would probably be within the differential diagnosis of depression;" and the assessment of sleep disorder - hypersonic, suspect this is secondary to underlying psychiatric problems, made during a July 1991 VA examination.  The Veteran also contends that he made continual complaints of a sleep disorder and that given the evidence before it, VA should have applied the doctrine of reasonable doubt to his case and granted service connection in conjunction with his June 1991 claim.  See e.g., May 2011 statement in support of claim; May 2012 letters to President Obama and former VA Secretary Shinseki.  

In asserting that CUE was committed in the August 1992 rating decision, the Veteran also points out that the April 2010 opinion provided by Dr. D.S.L., which was used to support the April 2011 grant of service connection for obstructive sleep apnea, interpreted the sleep study conducted at Kuakini Medical Center and concluded that "It is quite possible and likely that the patient's symptoms back in 1989 and 1991 were the early signs and symptoms of sleep disordered breathing; however, he did not meet the criteria at that time for definite Obstructive Sleep Apnea Syndrome. This is not unusual."  

The Veteran testified in May 2012 in support of his claim for entitlement to an earlier effective date on the basis of CUE.  He asserted that his complaints of a sleep disorder should have been considered in conjunction with his service-connected mental health condition if not separately evaluated; that the military did not perform any additional tests after the 1989 sleep study; that his complaints of hypersomnia should have been service connected; and that he filed a VA Form 9 to the 1992 rating decision but that he failed to report to a Board hearing and that no Board decision was ever issued.  

The Board also notes that in support of his claim for an earlier effective date, to include on the basis of CUE, the Veteran has submitted numerous Board decisions in which he contends that service connection for sleep apnea was granted in the absence of military medical complaints and based solely on statements made in support of those Veterans' claims by their wives and buddies.  The Veteran indicates that he feels he is being discriminated against in light of the submitted Board decisions.  See January 2012 VA Form 21-4138.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2014).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than March 25, 2010, for the grant of service connection for obstructive sleep apnea.  As it appears from the statements and testimony advanced by the Veteran that the entire basis for his claim hinges on his assertion that there was CUE in the August 1992 rating decision that originally denied the claim for service connection for a sleep disorder, the Board will address each sub argument that CUE was committed in turn.  

As noted above, the Veteran asserts that VA ignored evidence that he had a diagnosed sleep disorder, which would have established entitlement to service connection in conjunction with his original June 1991 claim, when it issued the August 1992 rating decision.  The evidence the Veteran asserts was ignored by VA in August 1992 includes a December 1989 sleep study conducted at Kuakini Medical Center and the assessment of hypersonic sleep disorder rendered at the time of a July 1991 VA examination.  The Veteran also contends that he made continual complaints of a sleep disorder, to include hypersomnia, such that given the evidence before it, VA should have applied the doctrine of reasonable doubt to his case and granted service connection in conjunction with his June 1991 claim.  

It does not appear that the December 1989 sleep study was of record at the time the RO issued the August 1992 rating decision.  However, the RO specifically noted the Veteran's complaints of a sleep disorder and the results of testing that it had before it when it determined that "although you were seen in service for sleep problems and daytime drowsiness, testings have been negative and this has also been indicated as possibly related to your nervous condition.  Recent VA examination also indicates a sleep disorder of unknown etiology with no chronic bonafide sleep disorder condition diagnosed."  See August 1992 rating decision.  Therefore, it appears that the Veteran's assertions that his complaints and the findings in the July 1991 VA examination were not considered are wholly unfounded.  

Irrespective of the foregoing, the Veteran has not really made any specific allegation that either the correct facts were not before the RO at the time of the August 1992 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case were weighed or evaluated.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than March 25, 2010, for the grant of service connection for obstructive sleep apnea.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).  

As noted above, the 1989 sleep study was not of record at the time of the August 1992 rating decision.  The Board acknowledges that the study was conducted during the Veteran's active duty service as a result of his complaints of excessive daytime sleepiness during service and that one of the examiners who conducted a July 1991 VA examination noted that records from Kuakini Medical Center should be obtained.  To the extent that the Veteran has argued that the August 1992 rating decision ignored evidence, and that evidence was not obtained by VA prior to the issuance of the August 1992 rating decision such that the Veteran may be asserting that VA failed to meet its duty to assist, this argument is without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

To the extent the assertion that the April 2010 opinion used to support the grant of service connection for obstructive sleep apnea interpreted the sleep study conducted at Kuakini Medical Center and concluded that it was not unusual the Veteran did not meet the criteria at that time for definite obstructive sleep apnea syndrome and that it was quite possible and likely that the Veteran's symptoms back in 1989 and 1991 were the early signs and symptoms of sleep disordered breathing could be construed as an argument that the July 1991 VA examination was not adequate and that VA failed to meet its duty to assist, this argument is without merit.  The Board again notes that a breach of the duty to assist cannot constitute CUE.  See Cook, 318 F.3d at 1341; see Crippen, 9 Vet. App. at 424.  

The Board turns next to the Veteran's assertion that his complaints of a sleep disorder should have been considered in conjunction with his service-connected mental health condition if not separately evaluated.  This is not a valid argument that CUE was committed in the August 1992 rating decision as it pertains to whether an effective date earlier than March 25, 2010, should be assigned for the grant of service connection for obstructive sleep apnea because the Veteran is essentially asserting that the RO erred in rating his service-connected mental illness, not in determining that service connection was not warranted for obstructive sleep apnea.  The Board will note, however, that in the August 1992 rating decision the Veteran asserts contains CUE in not granting service connection for obstructive sleep apnea, the RO granted service connection for schizophreniform reaction/depressive reaction with psychotic features, competent, and assigned a 10 percent disability rating by analogy pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9207.  At the time this rating decision was issued, a 10 percent rating was assigned under Diagnostic Code 9207 for mild impairment of social and industrial adaptability; and 38 C.F.R. § 4.130 provided that two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  In granting service connection for the Veteran's mental health illness, the RO specifically noted the finding on the VA examination that diagnosed schizophreniform reaction that a sleep disorder of unknown etiology was also indicated.  Given the foregoing, and in light of the regulations in place at that time, there is no indication that the RO did not consider sleep impairment when rating the service-connected mental illness.  

The Board acknowledges the assertion raised by the Veteran at the time of his May 2012 hearing that the military did not perform any additional tests after the 1989 sleep study such that CUE was committed.  It is unclear how failure of the military to conduct additional tests amounts to CUE in the August 1992 rating decision.  The Board notes that VA is an entity separate from the branches of the military.  It also notes that this argument is not a valid CUE argument as the Veteran is not contending that the RO misapplied the law or facts.  

The Board acknowledges the Veteran's testimony that he filed a VA Form 9 to the August 1992 rating decision but that he failed to report to a Board hearing and that no Board decision was ever issued.  This assertion is not supported by the record.  As noted above, the Veteran filed a timely NOD after he received notice of the August 1992 rating decision by letter dated August 14, 1992.  The RO then issued a rating decision dated in March 1993, in which it indicated that the NOD was being accepted as a reopened claim with the submission of additional medical evidence and information.  The March 1993 rating decision also denied the claim, with notice sent March 25, 1993.  The Veteran indicated in a March 1993 VA Form 21-4138 that he wished to appeal the March 25, 1993, VA decision concerning his sleep disorder and the RO issued a SOC on May 14, 1993.  There is no indication, however, that the Veteran completed his appeal.  To the extent that he indicated he wished to appeal the March 1993 rating decision, and it is this statement that he believes finalized his appeal, the Veteran is incorrect as this statement pre-dated the issuance of the May 1993 SOC.  See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later).  Furthermore, and as explained by the undersigned during the Veteran's May 2012 hearing, Board decisions are issued even when a Veteran fails to report for a scheduled Board hearing.  In this case, there is no evidence that the Veteran requested a hearing in conjunction with his NOD or after the May 1993 SOC was issued and, most importantly, no evidence that he completed his appeal of the August 1992 rating decision.  Without completion of his appeal, the case was not certified to the Board.  38 C.F.R. § 19.35.  This is the reason no Board decision was issued.  

Finally, the Board acknowledges the Veteran's assertion that he is being discriminated against in light of the numerous Board decisions he submitted in which he contends that service connection for sleep apnea was granted in the absence of military medical complaints and based solely on statements made in support of those Veterans' claims by their wives and buddies.  The facts of the Veteran's case are unique from the facts that formed the basis for the submitted Board decisions.  What the Veteran fails to understand in his case is that it was not until he submitted the April 2010 opinion from Dr. R.S.L. that his in-service symptoms were etiologically linked to his current diagnosis of obstructive sleep apnea.  In other words, it was not until the submission of that opinion that the Veteran met all three of the elements needed to substantiate a claim for service connection.  

The Board is sympathetic to the contentions raised by the Veterans regarding why he is entitled to an effective date earlier than March 25, 2010, for the grant of service connection for obstructive sleep apnea.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2014).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be March 25, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's obstructive sleep apnea is related to in-service complaints.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for obstructive sleep apnea. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between August 14, 1993, when the denial of his original claim became final, and receipt of his April 1999 claim to reopen; between November 15, 1999, when he was notified that his attempt to reopen the claim had been denied, and May 2005, when his second claim to reopen was received by the RO; or between the issuance of the Board's September 2008 decision, and the RO's receipt of the March 25, 2010, claim to reopen that was the basis of the grant of service connection in April 2011.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  

For the foregoing reasons, the claim for entitlement to an effective date prior to March 25, 2010, for the grant of service connection for obstructive sleep apnea is denied.


ORDER

An effective date prior to March 25, 2010, for the grant of service connection for obstructive sleep apnea is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


